 Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 1 of 14 PageID #: 168




                              United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION
 BRAINSTORM XX, LLC                            §
 d/b/a WWW.ROBOCALLS.CASH,                     §
 and                                           §
 LEE “DOC” COMPTON                             §
                                               §
                Plaintiffs,                    §
                                               §   CIVIL ACTION NO. 4:20-cv-00554
 v.                                            §   Judge Mazzant
                                               §
 JOHN DOE 1, a/k/a PETER                       §
 BERGMAN, a/k/a JOSH KING,                     §
 individually and/or d/b/a                     §
 ROBOCALLSCASH.NET, and                        §
 ROBOCALLSCASHKIT.COM;                         §
 ROBOCALLSCASH.NET, an entity                  §
 using an assumed name;                        §
 ROBOCALLSCASHKIT.COM, an                      §
 entity using an assumed name; and             §
 JOHN DOES 2-9; and                            §
 JANE DOES 1-9,                                §
                                               §
                Defendants.                    §

                         PRELIMINARY INJUNCTION ORDER

       Plaintiffs BRAINSTORM XX, LLC, d/b/a WWW.ROBOCALLS.CASH, and

LEE “DOC” COMPTON filed their Complaint for Permanent Injunction and Other Equitable

Relief against Defendants and moved for an ex parte temporary restraining order and order to

show cause why a preliminary injunction should not issue under Rule 65 of the Federal

Rules of Civil Procedure. The Court has considered the Complaint, declarations, exhibits,

testimony, and memorandum of law filed in support, and finds that the Motion be

GRANTED.

                                        FINDINGS

1.     This Court has jurisdiction over the subject matter of this case, and there is good cause

to believe it will have jurisdiction over the parties.
 Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 2 of 14 PageID #: 169



2.      This Court is a proper venue for this case.

3.      The Defendants received actual notice of this hearing but have failed to identify

        themselves to Plaintiffs or the Court.

4.      The Complaint states a claim upon which relief may be granted under Section 43(a) of

the Lanham Act, 15 U.S.C. § 1125(a).

5.      The Lanham Act allows this Court to grant a preliminary injunction upon a showing

that, considering the Plaintiff’s ultimate likelihood of success and weighing the equities, a

preliminary injunction is in the public interest.

6.      The Plaintiffs have shown a likelihood that they will ultimately succeed on the merits.

Based upon the evidence presented, there is good cause to believe that Defendants have

violated Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), in connection with the

marketing, sale, and offering for sale of an anti-robocall kit that empowers consumers to

stop illegal robocalls to consumers nationwide.

7.      To preliminarily enjoin Defendants, Plaintiff must show that its sales tactics

(including pay-per-click advertising and website) are “likely to cause confusion” among

consumers as to the source, affiliation, or sponsorship of Defendant’s products or

services. See id.; 15 U.S.C. § 1114(1); Westchester Media v. PRL USA Holdings, Inc., 214 F.3d

658, 663 (5th Cir. 2000). A “likelihood of confusion” means that confusion is not just possible,

but probable. Westchester, 214 F.3d at 663-64; see also Paulsson Geophysical Servs., Inc. v.

Sigmar, 529 F.3d 303, 3 (5th Cir. 2008) (holding district court correctly used the standard “more

than a mere possibility of confusion”).

8.      To be entitled to a preliminary injunction, a party must demonstrate it meets a four-prong

test:


                                                 2
 Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 3 of 14 PageID #: 170




               (1) a substantial likelihood of success on the merits;

               (2) a substantial threat of immediate and irreparable harm with no adequate

               remedy at law;

               (3) that greater injury will result from denying the Preliminary Injunction

               then granting it; and

               (4) that a Preliminary Injunction will not disserve the public interest.

               Daniels Health Scis., LLC v. Vascular Health Scis., LLC, 710 F.3d 579, 582 (5th

               Cir. 2013).

“The decision to grant or deny a preliminary injunction is discretionary with the district court.”

Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985). The

Court finds that it should grant Plaintiffs’ Preliminary Injunction because Plaintiffs have produced

sufficient evidence to meet each element of the four-part test.

A.     Plaintiff is Likely to Succeed on the Merits Under the Lanham Act

9.     Pursuant to Section 43(a)(1)(A) of the Lanham Act, “[a]ny person who ... uses in commerce

any word, term, name, symbol, or device, ... which ... is likely to cause confusion, or to cause

mistake ... as to the origin, sponsorship, or approval of his or her goods, services, or commercial

activities by another person.” 15 U.S.C. § 1125(a)(1)(A).

10.    To preliminarily enjoin Defendants, Plaintiff must show that its sales tactics (including

pay-per-click advertising and website) are “likely to cause confusion” among consumers as to the

source, affiliation, or sponsorship of Defendant’s products or services. See id.; 15 U.S.C. §

1114(1); Westchester Media v. PRL USA Holdings, Inc., 214 F.3d 658, 663 (5th Cir. 2000). A

“likelihood of confusion” means that confusion is not just possible, but probable. Westchester, 214

F.3d at 663-64; see also Paulsson Geophysical Servs., Inc. v. Sigmar, 529 F.3d 303, 3 (5th Cir.



                                                 3
 Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 4 of 14 PageID #: 171




2008) (holding district court correctly used the standard “more than a mere possibility of

confusion”).

11.    The Lanham Act protects consumers from being misled by the use of “unfair practices by

an imitating competitor.” Moseley v. V Secret Catalogue, Inc., 537 U.S. 418, 428, 123 S.Ct. 1115,

155 L.Ed.2d 1 (2003) (internal quotations omitted). The language of Section 43(a) is broader than

much of the Lanham Act in that it “prohibits actions like trademark infringement that deceive

consumers and impair a producer’s goodwill.” Dastar Corporation v. Twentieth Century Fox Film

Corporation, 539 U.S. 23, 32, 123 S.Ct. 2041, 156 L.Ed.2d 18 (2003); accord Texas Tech

University v. Spiegelberg, 461 F.Supp.2d 510, 523 (N.D.Tex.2006) (Cummings, J.).

12.    In this instance, the Court finds Plaintiff has presented sufficient evidence of actual

confusion among consumers by presenting multiple consumer declarations detailing their

purchases based on actual confusion, and the Compton’s declaration detailing how he is routinely

forced to deal with upset and confused consumers on a routine, if not daily, basis.

       1.      Plaintiff’s Declarations Establish the Likelihood of Consumer Confusion

13.    The critical question is whether Defendants’ sales practices violate the Lanham act by

suggesting affiliation, endorsement, or false association. Scott Fetzer Co. v. House of Vacuums

Inc., 381 F.3d 477, 484 (5th Cir. 2004). In determining whether a likelihood of confusion exists,

courts consider the following non-exhaustive list of factors: “(1) the type of mark allegedly

infringed; (2) the similarity between the two marks; (3) the similarity of the products or services;

(4) the identity of retail outlets and purchasers; (5) the identity of the advertising media used; (6)

the defendant’s intent; and (7) any evidence of actual confusion.” Id. at 484-85. “Courts also

consider (8) the degree of care exercised by potential purchasers.” Board of Supervisors for




                                                 4
Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 5 of 14 PageID #: 172




Louisiana State University v. Smack Apparel Co., 550 F.3d 465, 478 (5th Cir.2008), cert. denied,

556 U.S. 1268 (2009). No one factor is dispositive, and a finding of a likelihood of confusion does

not even require a positive finding on a majority of these “digits of confusion.” Elvis Presley

Enter., Inc. v. Capece, 141 F.3d 188, 194 (5th Cir. 1998); Paulsson, 529 F.3d at 310. They do not

apply mechanically to every case and can serve only as guides, not as an exact calculus. See Scott

Fetzer, 381 F.3d at 485.

14.    In analyzing the “likelihood of confusion,” a court should first “consider the application of

each digit in light of the specific circumstances of the case” and next “consider the marks in the

context that a customer perceives them in the marketplace.” Scott Fetzer, 381 F.3d at 485 (quoting

Elvis Presley, 141 F.3d at 197); accord Lyons Partnership v. Giannoulas, 179 F.3d 384,

389-90 (5th Cir.1999). However, the court need not closely analyze each factor if it finds that for

purposes of a preliminary injunction that a plaintiff has adequately offered sufficient evidence of

actual confusion, among other indicia of confusion, in the relevant market. See Amstar

Corporation v. Domino’s Pizza, Inc., 615 F.2d 252, 263 (5th Cir.) (holding that actual confusion

evidence is the “best evidence of likelihood of confusion”), cert. denied, 449 U.S. 899 (1980).

15.    The Court finds that Plaintiff has presented his own declaration and the declarations of four

consumers. The Court finds this evidence establishes the likelihood of consumer confusion.

       2.      Plaintiff’s Declarations Establish Actual Consumer Confusion

16.    Evidence of actual confusion is not necessary to a finding of a likelihood of confusion, but

“it is nevertheless the best evidence of likelihood of confusion.” Amstar Corporation, 615 F.2d at

263. To show actual confusion, a plaintiff may rely on anecdotal instances of consumer confusion,

see Moore Business Forms, Inc. v. Ryu, 960 F.2d 486, 491 (5th Cir.1992), or consumer surveys,




                                                5
 Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 6 of 14 PageID #: 173




see Exxon Corporation v. Texas Motor Exchange of Houston, Inc., 628 F.2d 500, 506 (5th

Cir.1980); Scott Fetzer, 381 F.3d at 486.

17.    Plaintiff does not have a heavy burden of providing scores of declarations. Indeed, very

little evidence is required to establish the existence of the actual confusion factor. Jellibeans,

Incorporated v. Skating Clubs of Georgia, Inc., 716 F.2d 833, 845 (11th Cir.1983); see also World

Carpets, Inc. v. Dick Littrell’s New World Carpets, 438 F.2d 482, 489 (5th Cir.1971); AmBrit, Inc.

v. Kraft, Inc., 812 F.2d 1531, 1544 (11th Cir.1986) (“It is likely that many consumers who were

confused never realized they had been confused and that many of those who did realize they had

been confused chose not to spend the time to register a complaint with a faceless corporation....”),

cert. denied, 481 U.S. 1041 (1987). When a movant produces evidence of actual confusion, “an

almost overwhelming amount of proof would be necessary to refute” the evidence. Dick Littrell’s

New World Carpets, 438 F.2d at 489 (“[R]eason tells us that ... very little proof of actual confusion

would be necessary to prove the likelihood of confusion.”); Fuji Photo Film Co., Inc. v. Shinohara

Shoji Kabushiki Kaisha, 754 F.2d 591, 597 (5th Cir.1985) (“In no case have we sanctioned total

disregard of evidence of actual confusion; there is simply no precedent for such a view....”);

Soweco, Inc. v. Shell Oil Company, 617 F.2d 1178, 1186 (5th Cir.1980), cert. denied, 450 U.S.

981 (1981). Finally, reliance on a small number of consumer declarations is most appropriate at

the early injunctive stage of litigation. See Arrowpoint Capital Corporation v. Arrowpoint Asset

Management, LLC, 793 F.3d 313, 325 (3d Cir.2015) (Preliminary injunction granted based on four

declarations).

18.    The Court finds that Plaintiff has presented his own declaration and the declarations of four

consumers. The Court finds this evidence establishes actual consumer confusion.




                                                 6
    Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 7 of 14 PageID #: 174




B.       Plaintiff has Demonstrated Irreparable Harm

19.     An injury is generally considered to be irreparable if the injury cannot be undone through

monetary relief. Enterprise International, Inc. v. Corporacion Estatal Petrolera Ecuatoriana, 762

F.2d 464, 472-73 (5th Cir.1985) (stating the “possibility that adequate compensatory or other

corrective relief will be available at a later date, in the ordinary course of litigation, weigh[s]

heavily against a claim of irreparable harm”). An injunction is appropriate only if the anticipated

injury is imminent and irreparable. Chacon v. Granata, 515 F.2d 922, 925 (5th Cir.), cert. denied,

423 U.S. 930, 96 S.Ct. 279 (1975).

20.     If determining the amount of damage would be extremely difficult, the court can consider

the harm irreparable. ICEE Distributors, Inc. v. J & J Snack Foods Corporation, 325 F.3d 586,

597 (5th Cir.2003); Wilkinson v. Manpower, Inc., 531 F.2d 712, 714 (5th Cir.1976). To be

considered irreparable, the injury in question must imminent and cannot be speculative. Watson v.

Federal Emergency Management Agency, 437 F.Supp.2d 638, 648 (S.D. Tex.2006), vacated, 2006

WL 3420613 (5th Cir.2006).

21.     Parties asserting Lanham Act violations are entitled to a general presumption of irreparable

harm.1 See Greater Houston Transp. Co. v. Uber Techs., Inc., 155 F. Supp. 3d 670, 703 (S.D. Tex.

2015) (Gilmore, J.) (“Federal Courts have routinely held that injury should be presumed when a

Lanham Act claim involves false or misleading comparative advertisements.”). “All that must be

proven to establish liability and the need for an injunction against [trademark] infringement is the

likelihood of confusion—injury is presumed.” T-Mobile US, Inc. v. AIO Wireless LLC, 991 F.

Supp. 2d 888, 926 (S.D. Tex. 2014) (Rosenthal, J.) (citing Abraham v. Alpha Chi Omega, 708 F.3d




1
 This Preliminary Injunction is limited to the Lanham Act claim, as the attribution claim lacks
this presumption.
                                                 7
 Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 8 of 14 PageID #: 175




614, 627 (5th Cir. 2013) (holding that a court may issue an injunction against trademark

infringement once a likelihood of confusion is shown because irreparable injury is then presumed).

22.    However, the presumption is not absolute as the Fifth Circuit has opined that, in some

circumstances, irreparable injury can be presumed based on a showing of a likelihood of confusion.

Abraham v. Alpha Chi Omega, 708 F.3d 614, 627 (5th Cir. 2013) (holding that “[a]ll that must be

proven to establish liability and the need for an injunction against infringement is the likelihood

of confusion, injury is presumed.”); see also Paulsson Geophysical Servs., Inc. v. Sigmar, 529 F.3d

303, 313 (5th Cir. 2008) (commenting that “[w]hen likelihood of confusion exists, the plaintiff’s

lack of control over the quality of the defendant’s goods or services constitutes an immediate and

irreparable injury, regardless of the actual quality of the goods or services” but also noting

“[t]his Court has avoided ‘expressly adopting this presumption of irreparable injury.’” (quoting

Quantum Fitness Corp. v. Quantum Lifestyle Ctrs., LLC, 83 F. Supp. 2d 810, 831 (S.D. Tex. 1999)

(Rosenthal, J.) and S. Monorail Co. v. Robbins & Myers, Inc., 666 F.2d 185, 188 (5th Cir. 1982)).

23.    In this instance, through the five attached declarations, the Court finds that the Plaintiff has

more than satisfied the showing of confusion of goods necessary to demonstrate irreparable injury

under Lanham Act precedent within the Fifth Circuit and its District Courts.

C.     Deceptive Advertising is not Protected Competition or Speech

24.    For the following reasons, the Court finds that issuing this Preliminary Injunction will not

violate the First Amendment’s right to free speech.

25.    First, competition is not unlimited, and an injunction will not be held to stymie competition

where it only prevents illegal and/or unfair competition. See, e.g., C.E. Services, Inc. v. Control

Data Corporation, 759 F.2d 1241, 1249 (5th Cir.1985) (“Only ‘fair’ competition will do, for ‘if

there is sharp dealing or overreaching or other conduct below the behavior of fair men similarly



                                                 8
 Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 9 of 14 PageID #: 176




situated, the ensuing loss should be redressed.’”) (quoting Leonard Duckworth, Inc. v. Michael L.

Field & Co., 516 F.2d 952, 958 (5th Cir. 1975)), cert. denied, 474 U.S. 1037, 106 S.Ct. 604, 88

L.Ed.2d 583 (1985); GoForIt Entertainment, LLC v. DigiMedia.com L.P., 750 F.Supp.2d 712, 739

n. 21 (N.D.Tex.2010) (Fitzwater, Chief J.) (“[T]here is a limit to what competitors can do in the

name of competition.”).

26.     Second, even if the injunction harms Defendants’ sales, it will be entirely due to

Defendants’ own actions of violating the Lanham Act through its current sales techniques. See

North American Olive Oil Association v. Kangadis Food Inc., 962 F.Supp.2d 514, 524

(S.D.N.Y.2013) (concluding that “any diminished goodwill [Defendant] Kangadis suffers from

this injunction will largely be of its own doing”).

27.     Third, preventing people from violating the Lanham Act does not restrain speech in

violation of the First Amendment. Better Business Bureau of Metropolitan Houston, Inc. v.

Medical Directors, 681 F.2d 397, 404 (5th Cir.1982) (“False and misleading representations in

advertising are not shielded by the first amendment; as ‘unprotected speech,’ such statements may

be banned entirely.”) (citing Bates v. State Bar of Arizona, 433 U.S. 350, 383, 97 S.Ct. 2691, 53

L.Ed.2d 810 (1977) (“the leeway for untruthful or misleading expression that has been allowed in

other contexts has little force in the commercial arena”); Virginia Pharmacy Board v. Virginia

Consumer Council, 425 U.S. 748, 771-72 (1976)); accord Dallas Cowboys Cheerleaders, Inc. v.

Pussycat Cinema, Limited, 604 F.2d 200, 206 (2d Cir.1979) (“This is not a case of government

censorship, but a private plaintiff’s attempt to protect its property rights.”).

28.     In stark contrast, Plaintiff’s interest in obtaining this preliminary injunction so it can sell

its product free of unlawful competition far outweighs Defendants’ interest in continuing to violate




                                                  9
Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 10 of 14 PageID #: 177




the Lanham Act. Chevron Chemical Company v. Voluntary Purchasing Groups, Inc., 659 F.2d

695, 705 (5th Cir.1981) (holding that a violator of the Lanham Act should be required to keep a

safe distance from the line between legal and illegal conduct), cert. denied, 457 U.S. 1126 (1982).

D.     A Preliminary Injunction Will Serve the Public Interest in Fair Competition

29.    The Court also finds that the public interest in fair competition is served by the issuance of

this Preliminary Injunction.

30.    “The public interest is always served by requiring compliance with Congressional statutes

such as the Lanham Act and by enjoining the use of infringing marks.” Quantum Fitness Corp, 83

F.Supp.2d at 832. “[T]he public has an interest in not being deceived.” New York City Triathlon,

LLC v. NYC Triathlon Club, Inc., 704 F.Supp.2d 305, 344-45 (S.D.N.Y.2010) (citing SK & F, Co.

v. Premo Pharmaceutical Laboratories, Inc., 625 F.2d 1055, 1067 (3d Cir.1980); accord National

Rural Electric Co-op Association v. National Agricultural Chemical Association, No. 91-CV-

156826, U.S.P.Q.2d (BNA) 1294, 1299, 1992 WL 477020, at *6 (D.D.C. Nov. 25, 1992) (the

public interest lies in avoiding consumer confusion)).

E.     Companies in Privity with Defendants Need to be Enjoined and Subjected to
       Expedited Discovery

31.    Finally, in this case, the Court finds that the Defendants are using the cloak of internet

secrecy to prevent Plaintiff from identifying who or what entity is the party that Plaintiff asserts is

violating the Lanham Act and allegedly causing Plaintiff harm.

32.    The Court finds that under standard internet protocols, there is no legal requirement for the

owners of a website to be identified on website and provisions exist whereby the owner or operator

of any website may purchase a service the keeps the website’s ownership anonymous. Thus,

Defendants’ true identity or identities and the location[s] for service of process remain unknown.




                                                  10
Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 11 of 14 PageID #: 178




33.     The Court finds that this secrecy makes it impossible for Plaintiff to serve efendants within

the timeframe for a preliminary injunction hearing unless the Court allows expedited discovery

that require Defendants’ website registration organization and/or any other internet service

provider[s] in privity with Defendants to promptly identify the Defendants.

34.     The Court likewise finds that this secrecy prevents Plaintiff from obtaining effective

injunctive relief unless the Court issues a Preliminary Injunction that effectively requires internet

service providers acting in concert or privity with Defendants through servicing, hosting, or

assisting   with    the   processing    of   internet   sales   through    Robocallscash.net     and

Robocallscashkit.com, and any related websites that may be currently unknown to Plaintiff to

immediately shut down these websites.

35.     Accordingly, the Court finds that expedited discovery is necessary so that any internet

service provider that is hosting Robocallscash.net and/or Robocallscashkit.com provide the

Plaintiff the Defendants’ true identity or identities, name[s], contact information, and other

information about Defendants necessary for Plaintiffs to serve this Order on Defendants, and that

until this Order expires or is revoked, any internet service providers or other entities directly or

indirectly hosting Defendants’ websites, Robocallscash.net and Robocallscashkit.com,

Defendant’s Facebook page is ordered to temporarily block the publication of the said websites or

Facebook page and shut the website[s] and Facebook page down for the duration of the Preliminary

Injunction or until instructed by further order of the Court.

                                          CONCLUSION

A.       Prohibited Business Activities

      IT IS HEREY ORDERED that Defendants and their officers, agents, employees, and

attorneys, and all other persons in active concert or participation with any of them, who



                                                 11
Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 12 of 14 PageID #: 179




receive actual notice of this Order, whether acting directly or indirectly, in connection with

the marketing, selling, offering for sale or distribution of any goods or services, are

temporarily restrained and enjoined from:

       Violating, or assisting others in violating, Section 43(a) of the Lanham Act, 15 U.S.C.

       § 1125(a), including, but not limited to

       1) manufacturing, distributing, selling, offering for sale, holding for sale, or advertising

          any products, merchandise or goods bearing the name, trademark, or likeness of the

          Plaintiff or his produce or any colorable variation or imitation thereof;

       2) representing that any products, merchandise or goods manufactured, distributed, sold,

          held for sale or advertised by them is sponsored or authorized by Plaintiff in this district

          or in any other district in which Plaintiff seeks to enforce this Court’s injunction order;

          and

       3) using the name, image, or likeness of Plaintiff.

B.     Service of Order Upon Third-Party Service Providers

       IT IS FURTHER ORDERED that copies of this Order may be served by any

means, including U.S. first class mail, overnight delivery, facsimile, electronic mail, or

personally by agents or employees of the Plaintiff by any law enforcement agency, or by

process server, upon any person, including financial institutions, that may have possession,

custody, or control over any Asset or Document belonging to, for the use or benefit of, under

the control of, or subject to access by any Defendant, or that may otherwise be subject to

any provision of this Order.

C.     Temporary Shutdown of Websites

       IT IS FURTHER ORDERED that and all other persons, organizations or entities



                                                12
Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 13 of 14 PageID #: 180




provided any nature of internet service, including web hosting, financial processing, managing

of URLs, or otherwise in active concert or participation with a Defendant, or any of the

Defendants, who receive actual notice of this Order, whether acting directly or indirectly, in

connection with the marketing, selling, offering for sale or distribution of any goods or

services, are temporarily restrained and enjoined from:

     A. Providing internet hosting services for Robocallscash.net and/or Robocallscashkit.com,

        until   such   time   as   the    owners    or   operators   of   Robocallscash.net   and/or

        Robocallscashkit.com remove all items that violate the Lanham Act; and

     B. Maintaining the Secrecy of the owners, operators, and beneficiaries of Robocallscash.net

        and/or Robocallscashkit.com.

D.      Distribution of Order by Defendants

        IT IS FURTHER ORDERED that Defendants shall immediately provide a copy of this

Order to each affiliate, sales entity, successor, assign, member, officer, director, employee, agent,

independent contractor, client, servant, attorney, subsidiary, division, and representative of any

Defendant. Within five (5) business days following service of this Order, defendants shall serve

on the plaintiff an affidavit identifying the name, title, address, telephone number, date of service,

and manner of service of each person defendants have served with a copy of this order in

compliance with this provision.

E.      Duration of Preliminary Injunction Order

        IT IS FURTHER ORDERED that this Preliminary Injunction Order granted herein

shall remain in full force and effect until replaced or removed by order of the Court or through

the granting of a permanent injunction.




                                                   13
    Case 4:20-cv-00554-ALM Document 8 Filed 08/18/20 Page 14 of 14 PageID #: 181




    F.     Retention of Jurisdiction

           IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for
.
    all purposes.

    G.      Bond Requirement
            IT IS FURTHER ORDERED that Plaintiff is not required to post bond in

    connection with this preliminary injunction.

          SIGNED this 18th day of August, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                   14
